DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20 and 36 objected to because of the following informalities:  claims 20 and 36 recite the phrase, “the system” within the preamble. It is assumed that “the system” is meant to refer back to ‘An LED driver system,” however, the claims further recite “a power backup system”. It is suggested to the Applicant, in order to avoid any potential confusion with future recitations of “the system,” that the phrase be amended to more appropriately refer back to “An LED driver system”.  Appropriate correction is required.
Claims 21 and 37 objected to because of the following informalities:  claims 21 and 37 recite the phrase, “wherein when the switch of the power backup system is the closed position…” (Emphasis added). It appears as though the word ‘in’ is missing.  Appropriate correction is required.
Claim 24 objected to because of the following informalities:  claim 24 recites the phrase, “a voltage current converter circuit having one a regulated current…” (Emphasis added). It appears as though the word ‘one’ should be removed.  Appropriate correction is required.
Claim 27 objected to because of the following informalities:  claim 27 recites the phrase, “wherein the voltage regulator circuit and the voltage to current converter circuit each comprise a controller…” (Emphasis added). “A controller” has already been presented within .  Appropriate correction is required.
Claim 28 objected to because of the following informalities:  claim 28 recites the phrase, “a controller”. It is unclear if the Applicant is intending to introduce another controller, or if the Applicant intends to refer back to the previous “a controller(s)” as presented within claim 27. For the sake of expediting prosecution, the Examiner will interpret said phrase as referring to the previous controller of claim 27. It should be noted however, that for the sake of clarity, if the Applicant intends to claim a multitude of controllers, each controller should be respectively labeled in a unique, distinct, and different manner so as to avoid potential confusion. Furthermore, claim 28 recites the phrase “the voltage regulation circuit” (emphasis added). It appears as though said phrase should read as “the voltage regulator circuit” as presented throughout the claims, and will be examined as such.  Appropriate correction is required.
Claim 30 objected to because of the following informalities:  claim 30 recites the phrase, “the master controller” which lacks proper antecedent basis. It is unclear if the Applicant intends for claim 30 to be dependent upon one of claim 28 or claim 29 which introduces a master controller, or if claim 30 is meant to introduce a master controller which was not .  Appropriate correction is required.
Claim 31 objected to because of the following informalities:  claim 31 recites the phrase, “the wireless network interface” which lacks proper antecedent basis. It is unclear if the Applicant intends for claim 31 to be dependent upon one of claim 30 which introduces a wireless network interface, or if claim 31 is meant to introduce a wireless network interface which was not previously presented within claim 20. For the sake of expediting prosecution, the Examiner will interpret said claim as “a wireless network interface”.  Appropriate correction is required.
Claim 36 objected to because of the following informalities:  claim 36 recites the phrase, “a master controller for controlling whether power to drive…” (Emphasis added). It is unclear what is meant by the phrase. For the sake of expediting prosecution, the Examiner will interpret said limitation as meaning the master controller for controlling whether the power to drive the light source will be solely the first power source, solely the second power source or the hybrid of both the first and second power sources.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Fig. 2) in view of Recker et al. (U.S. Patent Publication Number 2015/0282261).
Regarding Claim 20:
AAPA discloses an LED driver system having a backup energy source, the system comprising: an input circuit for the LED driver system configured for coupling to a power source (Fig. 2, inputs from AC mains 202; see, for example, paragraph 0006), in which the input circuit includes at least two outputs (Fig. 2, outputs to battery backup system 200 and LED driver 218 as shown; see, for example, paragraph 0006); a light source comprising one or more light emitting diodes (Fig. 2, LEDs 204; see, for example, paragraph 0006); a driver circuit connected to a first of the at least two outputs from the input circuit, the driver circuit configured to selectively drive the light source as a first power source (Fig. 2, LED driver 218 configured to driver LEDs 204; see, for example, paragraph 0006); a power backup system connected to a second of the at least two output from the input circuit, the power backup system including an energy storage device (Fig. 2, battery backup system 200 including battery 208, and their related discussion; see, for example, paragraph 0006), the backup storage system including a switch having at least an open position and a closed position that electrically connects the energy storage device to the light source when the switch is in the closed position so that the energy storage device can provide a second power source to drive the light source (Fig. 2, battery backup system 200 including relay(s) 203 to be controlled so as to provide a second power source to driver LEDs 204, and their related discussion; see, for example, paragraph 0006). While AAPA teaches a switch so as to control the source of power to be delivered to the 
However, Recker et al., which is similarly directed towards an LED driver system, discloses wherein when the switch of the power backup system is in the closed position the light source is driven by a hybrid of both the first and second power sources (Fig. 23, power select/condition 2330 and charging circuit with rechargeable batteries 2320 configured to drive light source/load 2350, and their related discussion; see, for example, paragraphs 0323, 0338-0341, etc. which disclose the system may be able to switch between or control a sharing of the load between battery power and AC input power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of AAPA to allow for a hybrid power deliverance from a plurality of sources, as taught within Recker, so as to allow for an optimization for cost and minimize power consumption of the combined use of embedded batteries and AC input power. 
Regarding Claim 21:
Modified AAPA teaches the limitations of the preceding claim 20. Modified AAPA, in further view of AAPA, discloses wherein when the switch of the power backup system is in (emphasis added) the closed position the driver circuit and the energy storage backup system are in parallel between the input circuit and the light source (Fig. 2, LED driver 218 shown in parallel with battery backup system 200 when relay 203 is closed, and their related discussion)
Regarding Claim 22:
Modified AAPA teaches the limitations of the preceding claim 21. Modified AAPA, in further view of AAPA, discloses wherein when the switch of the power backup system is in the open position, the light source is driven solely by the first power source that is provided by the driver circuit (Fig. 2, LED driver 218 configured to provide power to LEDs 204 when relay 203 is opened; see, for example, paragraph 0006).
Regarding Claim 23:
Modified AAPA teaches the limitations of the preceding claim 22. Modified AAPA, in further view of AAPA, discloses wherein the driver circuit includes at least one switch for disconnecting the driver circuit for powering the light source with the first power source, wherein the at least one switch for disconnecting the driver circuit is open, the light source is driven only by the second power source that is provided by the power backup system (Fig. 2, switch shown as a component within LED driver 218, and their related discussion; see, for example, paragraph 0006. When switch of LED driver 218 is opened, assuming the relay(s) 203 of battery backup system 200 are closed, LEDs 204 would be provided with power from battery backup system 200).
Regarding Claim 24:
Modified AAPA teaches the limitations of the preceding claim 20. Modified AAPA, in further view of Recker, discloses wherein the power source is an AC main power source (Fig. 23, AC input as shown, and its related discussion; see also Fig. 2 of AAPA which shows AC main power source 202), wherein the driver circuit includes a voltage regulation circuit coupled to the power source (Fig. 23, regulator as shown and its related discussion; see, for example paragraphs 0338-0341; see also AAPA Fig. 2), the voltage regulation circuit receiving AC or rectified AC power (Fig. 23, regulator as shown for receiving a rectified AC input and its related discussion; see, for example paragraphs 0338-0341; see also AAPA Fig. 2); and a voltage to current converter circuit having one a regulated current output configured to drive the light (Fig. 23, power select/condition circuit 2330 and its related discussion; see, for example, paragraph 0341 which discloses the inclusion of an inverter circuit so as to create the proper starting and operating electrical condition for the light source/load 2350; see also AAPA Fig. 2).
Regarding Claim 25:
Modified AAPA teaches the limitations of the preceding claim 20. Modified AAPA, in further view of Recker, discloses wherein the energy storage device is removable (Fig. 23, batteries 2300 and their related discussion; see, for example, paragraphs 0330, 0334, etc. which disclose the rechargeable batteries may be removed so as to potentially test and replace said battery).

Regarding Claim 26:
Modified AAPA teaches the limitations of the preceding claim 24. Modified AAPA, in further view of AAPA, discloses wherein the power backup system comprises a converter controlling a voltage on the energy storage device and charging and discharging rates of the (Fig. 2, battery management 206, battery 208, and their related discussion; see, for example, paragraphs 0006-0009; see also Fig. 23 of Recker, converter 2310, charging circuit, batteries 2300, power source/charging controller 2340, etc.); and a controller controlling the converter, wherein the controller receives feedback from the converter (Fig. 2, voltage to current converter 216, control 210, and their related discussion; see, for example, paragraphs 0006-0009; see also Fig. 23 of Recker, power source/charging controller 2340, charging circuit, etc.).
Regarding Claim 27:
Modified AAPA teaches the limitations of the preceding claim 26. While Modified AAPA, in further view of Recker, discloses a controller, and wherein the controller is programmed, coded, or wired to receive AC power from the power source and convert this to a regulated current for driving the light source when the energy storage management system is decoupled from the power backup system (Fig. 23, power source/charging controller 2340, power select/condition 2330, and their related discussion; see, for example, paragraphs 0338-0341, etc. with said power source/charging controller 2340 acting as a centralized/master controller of the system), Modified AAPA fails to explicitly teach a multitude of controllers (i.e. a voltage regulator circuit controller, a voltage to current converter circuit controller, etc.). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of respective controllers since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this instance, the Examiner believes a modification 
Regarding Claim 28:
Modified AAPA teaches the limitations of the preceding claim 27. Modified AAPA, in further view of Recker, discloses further comprising a bus having at least data and power channels, wherein the power backup system, the voltage regulator circuit, and the voltage to current converter circuit are all coupled to the bus (Fig. 23, bus lines as shown and discussed throughout, charging circuit with batteries 2320, regulator, power select/condition 2330, and their related discussion; see, for example, paragraphs 0323, 0338-0341, etc.; see also Fig. 2 of AAPA), wherein the voltage regulation circuit or the voltage to current converter circuit comprises a master controller and the master controller controls the controller of the power backup system as well as a controller of whichever of the voltage regulation circuit or the voltage to current converter does not comprise the master controller (Fig. 23, power source/charging controller 2340, and its related discussion; see, for example, paragraphs 0338-0341, 0513, etc. with said power source/charging controller 2340 acting as a centralized/master controller of the system).
Regarding Claim 29:
Modified AAPA teaches the limitations of the preceding claim 28. Modified AAPA, in further view of Recker, discloses wherein the master controller is programmed, coded, or wired to control driving the light source from a simultaneous combination of the energy storage (Fig. 23, power source/charging controller 2340, power select/condition 2330 and charging circuit with rechargeable batteries 2320 configured to drive light source/load 2350, and their related discussion; see, for example, paragraphs 0323, 0338-0341, etc. which disclose the system may be able to switch between or control a sharing of the load between battery power and AC input power.); simultaneous charging the energy storage device and driving the light source from the power source (Fig. 23, power source/charging controller 2340, power select/condition 2330 and charging circuit with rechargeable batteries 2320 configured to drive light source/load 2350, and their related discussion; see, for example, paragraphs 0323, 0335-0342, etc. which disclose the system may be able to use the AC input and charge the batteries); and driving the light source from the energy storage device when the power source is not available (Fig. 23, power source/charging controller 2340, power select/condition 2330 and charging circuit with rechargeable batteries 2320 configured to drive light source/load 2350, and their related discussion; see, for example, paragraphs 0323, 0337, etc. which disclose utilizing battery power in the event AC mains power is not available).
Regarding Claim 30:
Modified AAPA teaches the limitations of the preceding claim 20. Modified AAPA, in further view of Recker, discloses wherein the master controller includes a wireless network interface (Fig. 23, power source/charging controller 2340, and its related discussion; see, for example, paragraphs 0314, 0318, 0324-0325, 0336-0341, 0414, 0494, 0513, etc. with said power source/charging controller 2340 acting as a centralized/master controller of the system as well as the forming of a network).
Regarding Claim 31:
Modified AAPA teaches the limitations of the preceding claim 20. Modified AAPA, in further view of Recker, discloses wherein the wireless network interface has a network connection to an electrical power company (see, for example, paragraphs 0494, 0499, etc. which discloses a network interface as well as communication with a utility company).
Regarding Claim 32:
Modified AAPA teaches the limitations of the preceding claim 20. Modified AAPA, in further view of AAPA, discloses wherein the switch for the backup power system has a position to connect to an inverter (Fig. 2, relay(s) 203 for connecting to voltage to current converter 216, and their related discussion).
Regarding Claim 33:
Modified AAPA teaches the limitations of the preceding claim 31. Modified AAPA, in further view of Recker, discloses wherein the master controller adjusts a balance of power sourced from the power source and the energy storage device, or a balance of power distribution between charging the energy storage device and driving the light source, the adjusting being in response to data from the electrical power company (Fig. 23, power source/charging controller 2340, and its related discussion; see, for example, paragraphs 0314, 0318, 0323-0325, 0336-0341, 0414, 0494, 0499, 0513, etc. which disclose controlling the power so as to optimize cost, wherein the utility company may generate and communicate control through the network).
Regarding Claim 34:
Modified AAPA teaches the limitations of the preceding claim 33. Modified AAPA, in further view of Recker, discloses wherein the data is electricity pricing (see, for example paragraph 0425 which discloses receiving pricing signals and managing demand based on dynamic pricing, reducing usage based on pricing, etc.).
Regarding Claim 35:
Modified AAPA teaches the limitations of the preceding claim 34. Modified AAPA, in further view of Recker, discloses further comprising an optical sensor arranged proximal to the light source and coupled to the master controller to provide luminosity feedback from the light source for maintaining a consistent light source output (Fig. 12, sensor(s) 1202 and their related discussion; see, for example, paragraph 0211 which discloses the sensors 1202 can be a light sensor that can monitor an amount of light in an environment; thus the control component can enable the light source to switch on when the amount of light monitored in the environment drops below a threshold).
Regarding Claim 36:
AAPA discloses an LED driver system having a backup energy source, the system comprising: an input circuit for the LED driver system configured for coupling to a power source (Fig. 2, inputs from AC mains 202; see, for example, paragraph 0006), in which the input circuit includes at least two outputs (Fig. 2, outputs to battery backup system 200 and LED driver 218 as shown; see, for example, paragraph 0006); a light source comprising one or more light emitting diodes (Fig. 2, LEDs 204; see, for example, paragraph 0006); a driver circuit connected to a first of the at least two outputs from the input circuit, the driver circuit configured to selectively drive the light source as a first power source (Fig. 2, LED driver 218 configured to driver LEDs 204; see, for example, paragraph 0006); and a power backup system connected to a second of the at least two output from the input circuit, the power backup system including an energy storage device (Fig. 2, battery backup system 200 including battery 208, and their related discussion; see, for example, paragraph 0006), the backup storage system including a switch having at least an open position and a closed position that electrically connects the energy storage device to the light source when the switch is in the closed position so that the energy storage device can provide a second power source to drive the light source (Fig. 2, battery backup system 200 including relay(s) 203 to be controlled so as to provide a second power source to driver LEDs 204, and their related discussion; see, for example, paragraph 0006). While AAPA teaches a switch so as to control the source of power to be delivered to the LEDs, AAPA fails to teach wherein when the switch of the power backup system is in the closed position the light source is driven by a hybrid of both the first and second power sources.
However, Recker et al., which is similarly directed towards an LED driver system, discloses wherein when the switch of the power backup system is in the closed position the light source is driven by a hybrid of both the first and second power sources (Fig. 23, power select/condition 2330 and charging circuit with rechargeable batteries 2320 configured to drive light source/load 2350, and their related discussion; see, for example, paragraphs 0323, 0338-0341, etc. which disclose the system may be able to switch between or control a sharing of the load between battery power and AC input power.); and a master controller for controlling whether power to drive the light source is solely the first power source, solely the second power source or the hybrid of both the first and second power sources (Fig. 23, power source/charging controller 2340, and its related discussion; see, for example, paragraphs 0314, 0318, 0323-0325, 0336-0341, 0414, 0494, 0513, etc. with said power source/charging controller 2340 acting as a centralized/master controller of the system being configured to switch between or control a sharing of the load between battery power and AC input power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of AAPA to allow for a hybrid power deliverance from a plurality of sources, as taught within Recker, so as to allow for an optimization for cost and minimize power consumption of the combined use of embedded batteries and AC input power.
Regarding Claim 37:
Modified AAPA teaches the limitations of the preceding claim 36. Modified AAPA, in further view of AAPA, discloses wherein when the switch of the power backup system is in (emphasis added) the closed position the driver circuit and the energy storage backup system are in parallel between the input circuit and the light source (Fig. 2, LED driver 218 shown in parallel with battery backup system 200 when relay 203 is closed, and their related discussion).
Regarding Claim 38:
Modified AAPA teaches the limitations of the preceding claim 37. Modified AAPA, in further view of AAPA, discloses wherein when the switch of the power backup system is in the open position, the light source is driven solely by the first power source that is provided by the driver circuit (Fig. 2, LED driver 218 configured to provide power to LEDs 204 when relay 203 is opened; see, for example, paragraph 0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836